DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 15, 19, 21-22, 24-28, 30, and 32-34 are pending. Claims 1, 3, 5-7, 12, and 36 are currently withdrawn. Claims 2, 4, 8-11, 13-14, 16-18, 20, 2, 29, 31, and 35 are cancelled. No new matter is added. 
Election/Restrictions
3.	Claims 1, 3, 5-7, 12 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2021.
4.	Applicant’s election without traverse of Group II in the reply filed on 05/13/2021 is acknowledged.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “525” mentioned in line 4 of Paragraph [0085].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 15, 21, 25, 27-28, 30, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxon et al. (US 20160310711 A1), hereinafter referred to as “Luxon”, in view Thompson et al. (US 20090053085 A1), hereinafter referred to as “Thompson”.
Regarding claim 15, Luxon teaches A system for the treatment of pleural effusion (the device that is well-suited for draining chest tubes or other drainage tubes that apply constant negative pressure to the patient, see Paragraph [0155]), the system (see Figure 36) comprising: a fluid conductor (288) configured to provide fluid communication with a pleural space of a patient (drainage tubes for pleural cardiac purposes, see Paragraph [0100]); a pump head (housing component that holds fluid lines see Figures 8 and 9); a power unit (peristaltic pump (286) and a collection vessel (in yet other embodiments, the pumping mechanism is wall suction applied to the drainage reservoir, see last sentence of Paragraph [0020]) (see Figure 36), the pump head being positioned along a route of fluid communication between the fluid conductor and the collection vessel (pump (286) is located between fluid conductor (288) and drainage reservoir, see Figure 36). However, Luxon does not explicitly teach wherein a power unit detachably couples to the pump head. 
Thompson teaches a pump head (pump cassette (12)); a power unit (pump assembly (10)) detachably coupled to the pump head (see Figure 7) (see Paragraph [0037]) so as to impart rotational power to the pump head when coupled (see last line of Paragraph [0037]).
Luxon and Thompson are analogous art because deal with a peristaltic pump assembly used for transporting fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the power unit of Luxon and further include the 
Regarding claim 21, Luxon further teaches wherein the collection vessel is configured so as to allow at least a portion of a fluid contained within the collection vessel to be evaporated therefrom (collection vessel can comprise of a vent that allows air to escape the collection vessel, see Paragraph [0162])(see Figure 39).
Regarding claim 25, Luxon further teaches wherein the power unit is configured to impart rotational power to the pump head (via peristaltic pump (286)), when actuated, in only a first direction of rotation (inherent: peristaltic pump (286) is configured to only provide suction, as discussed in Paragraph [0148]; the pump only rotating in one direction to provide that suction, as depicted in Figure 34).
Regarding claim 27, Luxon further teaches wherein the pump head is configured for connection to the fluid conductor such that a chamber of the pump head is in fluid communication with a flow path of the fluid conductor (as shown in Figures 8 and 9).
Regarding claim 28, Luxon further teaches wherein the pump head is configured to receive at least a portion of the fluid conductor (see Figure 9), and wherein the pump head is configured as a peristaltic pump (the drainage lines can be placed into pump head and pump head is configured to comprise of peristaltic pump, see Figure 8 and 9) (see Paragraph [0085] and [0092]).
claim 30, Luxon further teaches wherein the pump head is in signal communication with a controller (see Figure 43 and 44) (see Paragraph [0168]), wherein the controller is configured to detect a blockage within the fluid conductor or a component in fluid communication therewith (controller which houses pressure interface (4328) is configured to measure the fluid volume measurements, see Paragraph [0168]).
Regarding claim 32, Luxon further teaches wherein the controller is configured to determine a volume of a fluid received into the collection vessel (controller which houses pressure interface (4328) is configured to measure the fluid volume measurements, see Paragraph [0168]).
Regarding claim 34, Luxon further teaches wherein the fluid conductor comprises an intercostal tube (drainage tubes for pleural cardiac or pneumothorax purposes can be used, see Paragraph [0100]).
10.	Claim 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxon and Thompson, as applied in claim 15, and in further view of Locke et al. (US 20110257613 A1), hereinafter referred to as “Locke”.
Regarding claim 19, modified Luxon teaches all of the limitations, as discussed above in claim 15. However, modified Luxon does not explicitly disclose wherein the collection vessel comprises a first port in fluid communication with a first manifold within an internal volume of the collection vessel, wherein the collection vessel further comprises a second port in fluid communication with a second manifold within the internal volume of the collection vessel.
Locke teaches wherein the collection vessel (204) comprises a first port (232) in fluid communication with a first manifold (pluralities of baffles (244)) within an internal volume of 
Modified Luxon and Locke are analogous art because both deal with body fluid drainage devices that include a collection vessel for holding the body fluids.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the collection vessel of Luxon and replace it with the collection vessel having a first/second port and a first/second manifold in fluid commination, as taught by Locke. Locke teaches the features would help increase the surface area of the liquid-impermeable, vapor-permeable material that the body fluids contacts. The increased surface area may enhance evaporation and vapor transmission of liquids from the body fluids within the container (see Paragraph [0049]).
Regarding claim 22, modified Luxon teaches all of the limitations as discussed above in claim 15. However, modified Luxon does not explicitly teach wherein the collection vessel comprises a semi-permeable membrane.
Locke teaches wherein the collection vessel comprises a semi-permeable membrane (the liquid-impermeable, vapor-permeable material 136 may form the whole container 104, see paragraph [0036]).
Modified Luxon and Locke are analogous art because both deal with body fluid drainage devices that include a collection vessel for holding the body fluids.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the collection vessel of Luxon and incorporate a .
11.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxon and Thompson, as applied in claim 15, and in further in view of Neoh et al. (US 20130315763 A1), hereinafter referred to as “Neoh”.
Regarding claim 24, modified Luxon teaches all of the limitations, as discussed above in claim 15, and further teaches wherein the power unit is configured to impart rotational power to the pump head (via peristaltic pump (286)). However, modified Luxon does not explicitly teach wherein the power unit when so-actuated, is in a first direction of rotation and, when so- actuated, is in a second direction of rotation. 
Neoh teaches wherein the power unit (rotor assembly (102)) when so-actuated, in a first direction of rotation (rotor assembly can rotate in a clockwise direction, see Paragraph [0073])) and, when so- actuated, in a second direction of rotation (rotor assembly (102) can rotate in a counter-clockwise position, see Paragraph [0008]).
Modified Luxon and Neoh are analogous art because deal a peristaltic pump used for transporting fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the power unit of Luxon to rotate bi-directionally, as taught by Neoh. Neoh teaches various configurations of the rotor assembly and tubing are possible, with some configurations being more desirable than others for certain procedures like paracentesis and thoracentesis (see last line of Paragraph [0073]).
	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxon and Thompson, as applied in claim 25, and in further in view of Abal (US 8936447 B2).
Regarding claim 26, modified Luxon teaches all of the limitations, as discussed above in claim 25. However, modified Luxon does not explicitly wherein: in a first configuration, the pump head is configured such that, upon receiving the rotational power in the first direction of rotation, fluid is communicated into the collection vessel, and in a second configuration, the pump head is configured such that, upon receiving the rotational power in the first direction of rotation, the fluid is communicated out of the collection vessel. 
Abal teaches wherein: in a first configuration (driving element (36) in an initial orientation, see Col.8 lines 26-40), the pump head is configured such that, upon receiving the rotational power in the first direction of rotation (unidirectional rotary motion of driving element (38)), fluid is communicated into the collection vessel (cassette (30) can accept medical fluid from fluid source, see Col.8 lines 26-40), and in a second configuration (when interface element (36) reverses direction, see Col.8 lines 26-40) the pump head is configured such that, upon receiving the rotational power in the first direction of rotation (unidirectional rotary motion of driving element (38)), the fluid is communicated out of the collection vessel (pumps fluid in the opposite direction, see Col.8 lines 26-40).
Modified Luxon and Abal are analogous art because both deal with medical fluid delivery device with peristaltic pumping means. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pump head of modified Luxon and further include a first configuration to allow fluid be received in the collection vessel and a second .
13.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxon and Thompson, as applied in claim 15, and in further in view of Watson (WO 2007024230 A1).
Regarding claim 33, Luxon teaches all of the limitations, as discussed above in claim 15. However, Luxon does not explicitly teach wherein the fluid conductor comprises a manifold.
Watson teaches wherein the fluid conductor comprises a manifold (see Figure 5) (see Paragraph [42]).
Luxon and Watson are analogous art because both deal with a drainage system comprising of a fluid conductor. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the fluid conductor of Luxon and further include a manifold, as taught by Watson. Watson teaches a manifold in the fluid conductor provides a solution to this problem in the form of a combination high-flow/low-flow tube design that incorporates low-flow or "dead tubes" that allow the blood to collect within them without blocking the high-flow portion of the tube (see Paragraph [42]).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/E.R./ (7/9/2021)
Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781